Citation Nr: 1424932	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2007.  

In June 2008, the Veteran requested a hearing with the Board.  However, he subsequently withdrew his request in October 2010 and February 2011.  

In July 2011, the Board reopened the claim of service connection for a back disorder and remanded the matter, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.  

The matter has since been returned the Board for further appellate action.  As will be discussed, the RO is deemed to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the claim for service connection for bilateral hearing loss.  In a subsequent rating decision dated in June 2012, the AMC granted service connection for this disability.  As this decision represents a full grant of the matter previously on appeal, it is no longer before the Board.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through July 2012, which have been reviewed by the AOJ and the Board in conjunction with the claim on appeal.


FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings referable to a chronic back disorder during service or in connection with VA examinations conducted shortly thereafter.

2.  Minimal degenerative changes of the lumbar spine were initially reported many years after service.  

3.  The Veteran currently is not shown to have a chronic back disorder that is due to a documented injury or other event or incident of his period of active service, to include any complaints of back pain therein.


CONCLUSION OF LAW

The Veteran does not have a low back disability including any manifested by degenerative changes due to disease or injury that was incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2006 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the October 2006 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA treatment records.    

In compliance with the Board's July 2011 remand, the Veteran was provided with a VA examination and addendum opinions regarding the claimed back disability.  The VA examiner provided an opinion with regard to the etiology of this claimed disability. 

For these reasons, the RO/AMC is found to have substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veterans contends that he is entitled to service connection for a back disability that he believes was incurred in service.

The Veteran's service treatment records reflect that he sought treatment for low back pain.  An October 1992 report reflected a diagnosis of paravertebral muscle strain.  The records dated in March 1994 noted low back pain secondary to viral upper respiratory infection.   

The Veteran also complained of low back pain and cold symptoms in July 1994; a viral upper respiratory infection was again indicated.  In April 1994, the Veteran reported muscle pain in the entire back.  An assessment of low back pain was indicated.

In March 1996, the Veteran reported injuring his back while changing a tire when the car came off the jack.  An examination showed that the Veteran had full range of motion with muscle tension and tenderness to the back.  Back strain was indicated. 

A report dated nine days later indicated that the Veteran had unresolved back pain.  An examination showed muscle spasm to the right trapezius muscle.  The assessment was musculoskeletal low back pain.  

An April 1996 service treatment record noted that the Veteran had persistent pain in the back.  The pain was in the center of the back and went down to the waist, on and around the spine.  There was positive tenderness on the mid to low back.  Range of motion was guarded due to pain. Straight leg raise was positive at 90 degrees on the left.  The assessment was that of back trauma.  

At the separation examination in April 1996, the Veteran reported having recurrent back pain.  The examiner noted that the Veteran had musculoskeletal low back pain treated with range of motion testing and exercises, not considered disabling.  Examination of the spine was normal.  

Following his discharge from service, the Veteran was afforded a VA examination in August 1996.  He reported injuring his back in 1995, when he pushed against his car when a tire jack fell away, pulling his dorsal spine area.  He reported going on sick call for pain in his right shoulder and dorsal spine and being diagnosed with pulled muscles.  He added that he was treated with a muscle relaxant and light duty for a month and that he had recovered.  There were no subjective complaints related to the back, although he did report that his right shoulder popped and ached on occasion. 

Objectively, the examiner found no evidence of postural abnormality or deformity.  The musculature of the back was good with no spasm.  The range of motion was full.  While he had some mild pulling sensation in his back on range of motion, there was no actual pain.  The examiner noted that he performed range of motion exercises easily.  There was no evidence of neurological involvement.  An x-ray study of the lumbosacral and thoracic spine was normal.  A diagnosis of history of strain to the thoracic and lumbar spine, normal on examination, was indicated.

On VA examination in December 1996, a history of three occasions of thoracolumbar strain was noted.  

The VA outpatient treatment records include a January 2007 report noting the Veteran's complaints of occasional low back pain.  In March 2007, a history of neck and back problems was indicated.

A March 2007 x-ray study revealed minimal degenerative changes at the L3-L4 facet joints, bilaterally.

Continued VA outpatient treatment reports reflected a history of lumbar spine degenerative joint disease by x-ray study in March 2007.

In June 2007, the Veteran was injured as the result of a motorcycle accident.  He reported being thrown from the motorcycle and hitting his left shoulder on the pavement and then slipping onto the pavement with his back.  He complained of severe pain the left shoulder and pain in the neck, low back, right wrist, knee and ankle.  Treatment records surrounding the accident reflect that he was treated primarily for a left clavicle fracture.

On VA examination in September 2011, the Veteran reported sustaining a back injury in service as a result of strain from slipping and hitting a vehicle.  He also noted that he strained his back when he picked up mixing bowls and heavy boxes.  Since then, he had experienced progressively worsening back pain.  

The location of the pain was noted to be in the mid-to-lower spine with distribution to both hips.  The examiner performed a physical examination of the back and x-ray studies.  He found no pathology to render a diagnosis related to the claimed lumbosacral spine disability, given that a physical examination and x-ray study were normal.

An October 2011 VA outpatient treatment report reflected an assessment of back pain.

In an addendum opinion dated in July 2012, the September 2011 examiner opined that the claimed back disability was less likely than not incurred in or caused by the in-service injury, event, or illness.  

In so finding, the examiner noted that he reviewed the Veteran's claims file, to include service treatment records.  These records reflected that he complained of low back pain as well as a cold and sore throat and was diagnosed with an upper respiratory infection in July 1994.  

The examiner reported that he believed the Veteran's low back pain at that time was a constitutional symptom of the upper respiratory infection.  When the Veteran complained of back pain in April 1994, testing revealed full range of motion and the assessment was that of low back pain without any clear-cut diagnosis.  

In April 1996, the Veteran was noted to have had a history of slipping and hitting a vehicle with his lower back, but an examination was normal except for mild tenderness.  A later assessment of back strain was indicated, and the Veteran's discharge examination indicated that the strain had resolved.  

The VA examiner expressed his belief, as a physician, that these prior occasions of back complaints were acute and self-limiting, without continuation of care after service.  He also noted that his examination and x-ray study in September 2011 had been normal.

In sum, the record does reflect a diagnosis of low back disability, characterized as degenerative joint disease confirmed on x-ray study in 2007-though more recent x-ray examination conducted in conjunction with the September 2011 VA examination was reported to have been negative.  Accordingly, given the evidence as outlined, the Board finds that the weight of the evidence is against the claim of service connection for a low back disorder.

The record does not document any chronic low back disability until 2007, over 10 years since the Veteran's discharge from service.  In addition, the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333; Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, there is more than mere silence. 

None of the probative evidence supports a finding of a relationship between the identified events of the Veteran's service and any current back disability.  

The only pertinent medical opinion of record is that of the September 2011/July 2012 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's low back disability and any circumstance of his service.  

Thus, the only probative opinion of record weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

To the extent that the Veteran has indicated that he has experienced symptoms of progressively worsening back pain continuously since service, the Board acknowledges that the Veteran is competent to testify as to his observations.  However, this testimony must be weighed against the other evidence of record.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  In this case, the Board finds the other evidence of record more probative.  

To the extent that the Veteran was assessed with back pain in service, examinations at discharge and within a few months of service reflect normal findings and indicated that the related manifestations had resolved.  When the Veteran initially sought treatment in 2007, he did not express continuous back symptoms service or indicate prior injury in service.  

While the Veteran advances his own interpretation of the medical condition indicating that he has current back disorder that is related to service, the Board again acknowledges that lay witnesses may, in some circumstances, competently opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at1316.  

In any event, the probative value of the Veteran's general assertions in this regard is outweighed by that of the specific, reasoned opinion of the physician who performed the September 2011 VA examination and provided the addendum opinion in July 2012.  

Furthermore, the Board finds the lay evidence to be inconsistent with the normal findings at separation and post-service findings.  Such lay evidence is not credible.  

The above evidence also reflects that there was no diagnosis of arthritis of the lumbar spine within the one year appeal period or symptoms that were early manifestations of arthritis.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Therefore, entitlement to service connection for a back is not warranted on a presumptive basis.

In summary, the Board finds that the preponderance of the evidence establishes that the currently demonstrated back disability is not due to a documented event or incident of his period of service.  

Accordingly, on this record, the claim of service connection for a back disorder must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


